DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1 and 4-7 are amended. 
The Examiner notes that claims 1-8 are pending. 

Response to Arguments
Applicant's arguments, filed 10/27/2020, with respect to the 35 USC § 112 rejections of claims 1-8 have been considered are persuasive; therefore the rejections have been withdrawn.
Applicant's arguments, filed 10/27/2020, with respect to the 35 USC § 103 rejections of claims 1-8 have been considered are persuasive; therefore the rejections have been withdrawn.
The Examiner acknowledges the Terminal Disclaimed filed 6/3/2021.

Allowable Subject Matter
The Examiner notes that claims 1-8 are allowable.
Claims 1-8 distinguish over the prior art for the following reasons:
Neither the prior art of record nor a combination of the prior art searched discloses excluding non-uniformly distributed rules within undesired data and excluding claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061.  The examiner can normally be reached on M-F, 9:00-5:00.
Examiner interviews are available via telephone and in-person. To schedule an interview the Applicant is encouraged to call the Examiner at the number provided above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571 -272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LISA E PETERS/Primary Examiner, Art Unit 2862